Whitman, Judge.
The notice of appeal in this case is as follows: “ [P] laintiff . . . appeals . . . from the orders of the trial court ... as follows: 1. Oral order of court overruling plaintiff’s oral motion to write off excess of verdict over amount of claim alleged in pleadings, said motion being made before the jury was dispersed. 2. Order of court dated October 21, 1968, overruling plaintiff’s motion filed June 14, 1968, to amend the verdict to conform to the evidence and pleadings. 3. Order of court dated October 11, 1968, disallowing plaintiff’s amendment filed June 14, 1968. 4. Order of court dated October 11, 1968, granting defendants’ motion for a new trial filed June 14, 1968, and amended June 21, 1968. 5. Refusal of court to render judgment in favor of plaintiff in accordance with the order submitted to court on June 14, 1968.”
None of the.orders appealed from are final judgments in the case, nor have any of the orders appealed from been certified by the trial judge as being of such importance that immediate review should be had as required by statute. 1Code Ann. § 6-701 (a) (Ga. L. 1965, p. 18, as amended by Ga. L. 1968, p. 1072). The appeal is therefore dismissed. Marsh v. Allgood, 118 Ga. App. 773 (165 SE2d 479); Davis v. Dixon, 118 Ga. App. 587 (164 SE2d 875).

Appeal dismissed.


Jordan, P. J., and Hall, J., concur.

Hendon ■& Henley, M. W. Hendon, for appellant.
Jack V. Dorsey, for appellees.